DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species 1 (Representative Fig. No. 13) for the inserter component and species l (Representative Fig. No. 78) for the second implant component in the reply filed on November 9, 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-3, 5-10, 12, 16-17 and 19 have been examined on the merits and claims 4, 11, 13-15, 18 and 20-23 stand withdrawn from further consideration as being directed to non-elected species. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, the recitation “the sleeve” renders the claim vague and indefinite because it is unclear which sleeve is being referred to, the outer sleeve or the inner sleeve? 
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 12, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiman et al. (US 8808304). 
Weiman et al. disclose a surgical system including: a spinal implant 22 with an anterior surface defining cavities; and a surgical instrument 10 including: a tubular shaft or sleeve 14 extending along a longitudinal axis between opposite proximal and distal ends; an inner surface of the sleeve defining a lumen or passageway, the distal end defining an engagement portion, the engagement portion including an interior or engagement surface 28 extending from a first end to an opposite second end, the engagement portion including a keyed protrusion or peg 26 extending outwardly from the first end, the engagement portion including a slot or opening extending through the second end, the opening being in communication with the passageway; a handle or knob 16 coupled to the proximal end of the sleeve; and a shaft 50 comprising a proximal end and an opposite distal end, the distal end of the shaft comprising a mating portion, the mating portion extending through the opening, the proximal end of the shaft being coupled to the knob, the knob being rotatable relative to the sleeve to rotate the shaft relative to the sleeve (Figs. 4-31, cols. 3-10).
Regarding claims 2-3 and 17, the engagement surface is continuously and concavely curved from the first end to the second end and configured to engage a convexly curved portion of the anterior surface of the implant (Fig. 4).
Regarding claim 5-7, the engagement surface has planar surfaces and the peg extends perpendicular to a first one of the planar surfaces and the opening extends perpendicular to a second one of the planar surfaces, the peg extending from the first one of the planar surfaces, the opening extending through the second one of 
Regarding claim 8, the first end (defined by jaw 22) is separated from the second end (defined by jaw 26) by a gap of space (Figs. 2-4 and supporting text).
Regarding claim 9, keyed protrusions or pegs 26 have a chamfered or beveled tip.
Regarding claims 12, handle or knob 16 is configured to translate axially relative to sleeve 14 to move the shaft from a first orientation in which the mating surface (defined by tip 51) is disposed in the passageway to a second orientation in which the mating surface (defined by tip 51) is positioned outside of the passageway (Figs. 6-13 and supporting text).
Regarding claim 19, surgical instrument 10 includes an outer sleeve 44 extending along a longitudinal axis between opposite proximal and distal ends, an inner surface of the sleeve defining a passageway, the distal end defining an engagement portion, the engagement portion comprising an engagement surface extending from a first end to an opposite second end, the first end comprising a first cavity in communication with the passageway, the second end comprising a second cavity; and an inner sleeve rotatably 42 positioned within the passageway, the inner sleeve including an outer surface that engages the inner surface of the outer sleeve and an inner surface defining a female thread form 48; and a handle or knob 16 coupled to the proximal end of the sleeve, wherein the knob is rotatable relative to outer sleeve to rotate the inner sleeve relative to the outer sleeve (Fig. 10 and supporting text).

Utilizing an alternate embodiment (Figs. 1-13 and 25-29), claim(s) 1, 5, 8-10, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiman et al. (US 8808304). 
Weiman et al. disclose a surgical system including: a spinal implant 72 with an anterior surface defining recesses or cavities (Fig. 27); and a surgical instrument 10 including: a tubular shaft or sleeve 14 extending along a longitudinal axis between opposite proximal and distal ends; an inner surface of the sleeve defining a lumen or passageway, the distal end defining an engagement portion, the engagement portion including an interior or engagement surface 28 extending from a first end to an opposite second end, the engagement portion including a keyed protrusion or peg 26 extending 
Regarding claims 5-7, the engagement surface has planar surfaces and the peg extends perpendicular to a first one of the planar surfaces and the opening extends perpendicular to a second one of the planar surfaces, the peg extending from the first one of the planar surfaces, the opening extending through the second one of the planar surfaces.  
Regarding claim 8, the first end (defined by jaw 22) is separated from the second end (defined by jaw 26) by a gap of space (Figs. 25 and supporting text).
Regarding claim 9, pegs 140 when elliptical have a beveled tip.
Regarding claim 10, the mating portion has a male thread and the peg has a non-threaded surface (Fig. 14 and supporting text and supporting text). 
Regarding claims 12, handle or knob 16 is configured to translate axially relative to sleeve 14 to move the shaft from a first orientation in which the mating surface (defined by tip 51) is disposed in the passageway to a second orientation in which the mating surface (defined by tip 51) is positioned outside of the passageway (Figs. 6-13 and supporting text).
Regarding claim 19, surgical instrument 10 includes an outer sleeve 44 extending along a longitudinal axis between opposite proximal and distal ends, an inner surface of the sleeve defining a passageway, the distal end defining an engagement portion, the engagement portion comprising an engagement surface extending from a first end to an opposite second end, the first end comprising a first cavity in communication with the passageway, the second end comprising a second cavity; and an inner sleeve rotatably 42 positioned within the passageway, the inner sleeve including an outer surface that engages the inner surface of the outer sleeve and an inner surface defining a female thread form 48; and a handle or knob 16 coupled to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 13, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775